        Case 1:20-cv-03261-RDM Document 60 Filed 01/07/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LISA MONTGOMERY,                                     )
                                                     )
                       Plaintiff,                    )
                                                     )
v.                                                   )       No. 1:20-cv-03261-RDM
                                                     )
JEFFREY ROSEN, et. al.,                              )
                                                     )
                       Defendants.                   )


     PLAINTIFF’S REPLY IN SUPPORT OF RENEWED MOTION FOR PARTIAL
                          SUMMARY JUDGMENT

       There is no dispute that Defendants are not following two requirements of Missouri law in

setting a January 12, 2021 execution date: one mandating that “[a]ny date of execution shall be at

least 90 days but not more than 120 days after the date the order setting the date is entered,” and

another mandating that “[t]he department of corrections shall not be required to execute more than

one warrant of execution per month.” Mo. Sup. Ct. R. 30.30(f). As this Court explained in its

December 24, 2020 Opinion and Order, Mrs. Montgomery suffers “obvious” prejudice from an

order by the Director “diminish[ing] the time that she has ‘to seek legal relief from her death

sentence,’ including through the clemency process, and to ‘prepare, mentally and spiritually, for

[her] death.” Dkt. 47 at 26. And under “the usual summary judgment and administrative law

rules”—as opposed to the injunctive-relief standard Defendants have invented out of whole cloth

for the purposes of this litigation—if the Director’s order designating a January 12, 2021 execution

date is contrary to law, that “obvious” prejudice would entitle Mrs. Montgomery to vacatur under

the Administrative Procedure Act (“APA”). Id. at 10; see 5 U.S.C. § 706 (if an agency action is

contrary to law, the court “shall … set aside [the] agency action” (emphasis added)).




                                                 1
         Case 1:20-cv-03261-RDM Document 60 Filed 01/07/21 Page 2 of 11




       As a result, there is really only one substantive, outstanding question at issue on this

motion: whether the FDPA incorporates the Missouri laws at issue here. It does. As Judge Rao

explained in her controlling opinion in In re Federal Bureau of Prisons’ Execution Protocol Cases

(Execution Protocol Cases I), 955 F.3d 106 (D.C. Cir. 2020), the FDPA incorporates state law at

“whatever level of generality state law might be framed,” id. at 129, including even “granular

details,” id. at 139. And in requiring “that the Marshal ‘shall supervise implementation of the

sentence in the manner prescribed by the law of the State,’ 18 U.S.C. § 3596(a),” Judge Rao

explained that the FDPA requires the marshal to do more than physically “‘inflict[] the punishment

of death’”—as “‘implementation of the sentence’ suggests additional procedures involved in

carrying out the sentence of death.” Id. at 133. Indeed, Judge Rao reasoned that the term

“implementation” encompasses not only “top-line method of execution,” but also “a range of

procedures and safeguards surrounding executions, … including those dictating the ‘date, time,

[and] place.’” Id. at 133-34 (cleaned up). The upshot, according to Judge Rao, was clear: the

FDPA “require[s] the federal government to follow all procedures prescribed by state statutes and

formal regulations,” a reading that “coheres with the statute’s directive that the Marshal ‘supervise’

implementation of the sentence.” Id. at 134.

       Defendants do not dispute that Judge Rao’s concurrence is the controlling opinion in

Execution Protocol Cases I. Accord In re Fed. Bureau of Prisons’ Execution Protocol Cases

(Execution Protocol Cases II), No. 20-5361, slip op. at 3-4 (D.C. Cir. Dec. 10, 2020) (en banc)

(three concurring judges and four dissenting judges recognizing Judge Rao’s concurrence in

Execution Protocol Cases I as the controlling opinion). Instead, Defendants seek to set aside Judge

Rao’s opinion for purposes of this case on the ground that, while Judge Rao explained that the

term implementation includes “minute aspects of executions, including the ‘[d]ate, time, place,



                                                  2
        Case 1:20-cv-03261-RDM Document 60 Filed 01/07/21 Page 3 of 11




and method,’” her opinion supposedly turned on interpretation of the term “manner” and did not

“reflect[] an intent to settle the meaning of ‘implementation.’” Dkt. 59 (“Opp. Renewed S.J.”) at

8 (internal citation omitted). Hardly. As just explained, Judge Rao’s opinion discussed the

meaning of the term “implementation” in the course of interpreting § 3596(a)’s broader command

that “‘the Marshal shall supervise implementation of the sentence in the manner prescribed by the

law of the state.’” Execution Protocols I, 955 F.3d at 133 (Rao, J. concurring) (quoting 18 U.S.C.

§ 3596(a)). Her opinion did not divorce the term “implementation” from its statutory context. Her

interpretation of that term was critical to her determination that the FDPA requires the “federal

government to follow all procedures prescribed by state statutes and formal regulations.” Id. at

134. Defendants’ effort to narrow Judge Rao’s concurrence is irreconcilable with her opinion’s

reasoning.

       Defendants wrongly suggest the “structure” of § 3596(a) means that “implementation of

the sentence” under that provision must exclude state laws respecting date and time. Opp.

Renewed S.J. at 6-7. According to Defendants, “implementation” must take a narrow meaning

because the marshal would presumably take custody of the death-sentenced person to “supervise

implementation of the sentence” after the execution date has been scheduled. But the FDPA does

not permit Defendants to manipulate what laws they will comply with based on when they choose

to release a person to the marshal’s custody. In reality, the better reading of the FDPA’s command

that the “United States marshal” “supervise implementation of the sentence” is that Congress

assigned the marshal responsibility for ensuring that the execution is carried out in accordance

with all applicable law—both federal law and state law (as incorporated by the FDPA) concerning

the “implementation” of death sentences. 18 U.S.C. § 3596(a). That assignment of responsibility

accords with the marshal’s primary role as the enforcement arm of the federal courts. See 28



                                                3
        Case 1:20-cv-03261-RDM Document 60 Filed 01/07/21 Page 4 of 11




U.S.C. § 566(a) (“It is the primary role and mission of the United States Marshals Service to

provide for the security and to obey, execute, and enforce all orders of the United States” courts).

The statute’s reference to a transfer to the custody of the marshal “[w]hen the sentence is to be

implemented” prescribes a division of responsibility: a sentence of death cannot be “implemented”

until after direct and collateral proceedings are exhausted, and when those proceedings have come

to an end, the marshal is responsible for supervising the execution to ensure that it proceeds in

accordance with law. 18 U.S.C. § 3596(a).

       Defendants’ view, by contrast, suffers from fatal defects. First, it again runs up against the

controlling appellate opinion. As Judge Rao explained, the FDPA’s requirement that “the federal

government … follow all procedures prescribed by state statutes and formal regulations … coheres

with the statute’s directive that the Marshal ‘supervise’ implementation of the sentence.”

Execution Protocols I, 955 F.3d at 134 (Rao, J. concurring). Under Defendants’ view, the converse

is true: the marshal’s responsibility to “‘supervise’ implementation of the sentence” means that the

FDPA doesn’t incorporate “all procedures prescribed by state statutes and formal regulations” but

only those procedures that follow formal transfer to the custody of the marshal. Id.

       Second, while Defendants elsewhere submit that the FDPA incorporates procedures that

“effectuate death,” Opp. Renewed S.J. at 6, 9, their “structural” argument would excuse the federal

government of following even death-effectuation procedures. State law, for example, often sets

out how and where chemicals used in lethal injections should be obtained. See, e.g., Ind. Code

Ann. § 35-38-6-1 (providing that the state obtain needed drugs from regulated pharmacies or

wholesale drug distributors). And because those chemicals are likely obtained far in advance of

when the punishment itself is inflicted, Defendants’ interpretation would excuse the federal




                                                 4
         Case 1:20-cv-03261-RDM Document 60 Filed 01/07/21 Page 5 of 11




government from following state law concerning the safety and provenance of the very chemicals

that will be used to effectuate death.

       Third, under Defendants’ reading, the marshal’s duty to supervise implementation of the

execution is triggered only when there is a formal transfer of the prisoner to the marshal. But

Defendants never even attempt to identify the point at which such a formal transfer takes place,

meaning it is not clear what, if any, procedures follow formal transfer—or even if, in this case, the

very date of execution in dispute was selected prior to “release” to the marshal. 18 U.S.C.

§ 3596(a). Indeed, Defendants’ conspicuous silence on this point illustrates why Congress’s

decision in the FPDA to incorporate state law cannot turn on the Department of Justice’s own

determination as to when it is appropriate to transfer “custody” of the prisoner to the marshal. Id.

If it did, then the Defendants could evade the FDPA altogether simply by providing that a prisoner

is formally “release[d]” to the marshal at the moment just before death. Id. Congress surely did

not intend to give the Government unfettered discretion over whether to follow state law.

       Defendants insistence that § 3596(a) captures only procedures that “effectuate death”

likewise fails. Defendants offer no linguistic reason why, despite the ordinary and broad meaning

of the term implementation, the Court should instead read that term in Defendants’ idiosyncratic

and narrow fashion. See Execution Protocol Cases II, slip op. at 4 (Wilkins, J., dissenting) (noting

that implementation is defined as “the act of putting a plan into action or of starting to use

something” (citation omitted)). Instead, Defendants allegedly find support for their view in two

places. First, they misread Judge Tatel’s dissenting opinion in Execution Protocol Cases I as

adopting the view that the FDPA incorporates only procedures that effectuate death. Opp.

Renewed S.J. at 8-9. In reality, Judge Tatel’s opinion stated that the plaintiffs in that case argued

that the FDPA only incorporates procedures that “effectuate death”—Judge Tatel, by contrast, took



                                                 5
        Case 1:20-cv-03261-RDM Document 60 Filed 01/07/21 Page 6 of 11




the view that the FDPA incorporates “only ‘implementation’ procedures.” Execution Protocol

Cases I, 955 F.3d at 151. Second, Defendants find support for their view in non-binding out-of-

circuit authorities—not one of which is persuasive. Indeed, only one, the Fifth Circuit’s decision

in United States v. Vialva, 976 F.3d 458 (5th Cir. 2020), squarely holds that the FDPA does not

incorporate state laws concerning the timing of executions. And the conclusory reasoning of that

decision—that the phrase “‘implementation of the sentence’ … simply does not extend to pre-

execution date-setting and warrants”—is nothing more than ipse dixit. Id. at 462. 1 In any event,

“even if … ‘implementation’ means only those measures that ‘effectuate death’ … it seems clear

that prescribing the date and time for the execution to occur is a necessary element of effectuating

the death sentence.” Execution Protocol Cases II, slip op. at 4 (Wilkins, J., dissenting).

       Elsewhere, Defendants point out that the marshal did not “historically set execution dates,”

and contend this somehow suggests that “scheduling provisions … are not matters incorporated

by the FDPA.” Opp. Renewed S.J. at 10. But Mrs. Montgomery has never argued that the FDPA

requires the marshal to set an execution date. Rather, she argues, consistent with binding D.C.

Circuit precedent, that in supervising the “implementation” of a death sentence, the marshal is

ensuring that the execution complies with “a range of procedures and safeguards surrounding

executions,” including those dictating the “date, time, and place.” Execution Protocol Cases I,



1
 In United States v. Mitchell, the prisoner did “not raise[]” any argument with respect to state law
notice requirements, meaning the Court’s passing, unreasoned assertion that notice requirements
“fall outside the scope of 18 U.S.C. § 3596(a)” was dicta. 971 F.3d 993, 997 n.6 (9th Cir. 2020).
Peterson v. Barr rejected a challenge brought by family members claiming that they were entitled
to attend an execution under state law, and the Court’s holding turned on its view that “the word
‘manner’ as used in § 3596(a)” does not “refer to details such as witnesses” because manner
“concerns how the sentence is carried out, not who watches.” 965 F.3d 549, 554 (7th Cir. 2020).
Similarly, in LeCroy v. United States, the Court pointedly declined to decide “precisely what ‘in
the manner prescribed by the law of the State’ … entails,” reasoning only that it “does not extend
to ensuring a lawyer’s presence at execution.” 975 F.3d 1192, 1198 (11th Cir. 2020).

                                                 6
         Case 1:20-cv-03261-RDM Document 60 Filed 01/07/21 Page 7 of 11




955 F.3d at 133-34 (Rao, J., concurring) (cleaned up). That interpretation aligns with the marshal’s

historic role: implementing executions in keeping with date and time requirements prescribed by

law, even as the applicable source of law has changed. See Dkt. 45 at 1-2 (describing evolution of

federal execution scheduling requirements).

       Next, Defendants contend that because Missouri Supreme Court Rule 30.30(f) makes

passing reference to Missouri state institutions—viz., the Missouri Supreme Court and the

department of corrections—no aspect of the Rule can apply to the federal government. But, as

Mrs. Montgomery has explained (Renewed S.J. Mot. at 7-8), the FDPA’s mandate—that the

federal government execute federal inmates “in the manner prescribed by the law of the State in

which the sentence is imposed,” 18 U.S.C. § 3596(a)—necessarily contemplates that some features

of state laws, like the relevant state actors, will have to be translated into the federal context.

Otherwise, federal authorities would be excused from complying with statutes governing even the

top-line method of execution because those provisions reference the state’s department of

corrections. See, e.g., Mo. Rev. Stat. § 546.720 (2012) (“director of the department of corrections

is hereby authorized and directed to provide a suitable and efficient room or place . . . and the

necessary appliances for carrying into execution the death penalty by means of the administration

of lethal gas or by means of the administration of lethal injection”).

       Defendants concede this point, as they must, but argue that Rule 30.30(f) is different

because it refers to judicial, not executive, actors. Opp. Renewed S.J. at 11-13. There is nothing

in the statute, however, that even hints at the conclusion that when procedures are carried out by

officers housed within the judicial branch they do not amount to procedures “prescribed by the law

of the State.” Nor is there any basis for concluding that execution scheduling requirements

applicable to state judicial officers cannot “sensibly be translated” to a federal context. Opp.



                                                  7
        Case 1:20-cv-03261-RDM Document 60 Filed 01/07/21 Page 8 of 11




Renewed S.J. at 11. A requirement that a state court set an execution date pursuant to specific

timing requirements can just as easily be translated to a federal context as a requirement that a

state department of corrections administer a lethal injection using a specific combination of drugs.

The Director of the Bureau of Prisons (“BOP”), instead of the state court, is responsible for

scheduling the execution, 28 C.F.R. § 26.3(a), but he must do so consistent with the timing and

notice requirements envisioned by state law.

       Defendants’ claim that Rule 30.30(f) does not apply here because it is a “state court rule[]

of procedure, practice, and pleading,” Opp. Renewed S.J. at 11, fares no better. The FDPA requires

Defendants to abide by all of Missouri’s “positive law and binding regulations,” Execution

Protocol Cases I, 955 F.3d at 130 (Rao, J., concurring), and Missouri Supreme Court Rules plainly

constitute “positive law.” The Missouri Constitution provides that the Rules “shall have the force

and effect of law.” Mo. Const. art. V, § 5. And Missouri courts have recognized that the Rules

“are binding on courts, litigants, and counsel.” Whitfield v. State, 435 S.W.3d 700, 702 (Mo. Ct.

App. 2014) (quotation omitted). The federal government is obviously a litigant in any prosecution

that results in a federal death sentence and thus is bound by the Missouri Supreme Court Rules, as

incorporated by the FDPA.

       According to Defendants, Rule 30.30(f)’s limitation on the number of executions is

inapplicable to Mrs. Montgomery because no other scheduled federal executions are governed by

Missouri law. Opp. Renewed S.J. at 13. But again, the fact that Missouri law refers to Missouri

institutions is not reason to excuse the federal government’s compliance with it. Moreover, that

Mrs. Montgomery’s “execution is the first execution scheduled for January” does not, as

Defendants suggest (Opp. Renewed S.J. at 14), deprive of her of standing to challenge Defendants’

violation of Rule 30.30(f). The logical purpose of limiting the number of executions that can be



                                                 8
        Case 1:20-cv-03261-RDM Document 60 Filed 01/07/21 Page 9 of 11




conducted in one month is to reduce strain on the judicial system and prison administrators and

staff, as well as avoid any specter of mass executions, which might undermine confidence in the

justice system. Here, the Government has scheduled three executions to take place in the same

facility, under the authority of the same agencies, in a period of four days. Carrying out multiple

executions in the same week—particularly in the midst of the COVID pandemic—will doubtless

strain BOP resources, creating the potential for mistakes or complications. The rule prohibits the

first of several impermissibly scheduled executions just as much as it prohibits the last.

       Finally, Defendants indefensibly suggest that Mrs. Montgomery has delayed in bringing

this claim. In fact, Mrs. Montgomery brought this claim a mere two weeks after the Director

designated the execution date under review. The fact that this litigation is occurring at all—and

now so close to the scheduled execution date—is because Defendants unlawfully abbreviated the

time between notice and a scheduled execution in an unprecedented rush to the execution chamber.

Defendants’ suggestion (Opp. Renewed S.J. at 16-17) that Mrs. Montgomery should have

challenged an execution date before it was set would be laughable if the stakes were not so

serious—it is elementary that an APA action cannot precede the final agency action challenged.

See Bennett v. Spear, 520 U.S. 154, 177-78 (1997). And Defendants do not cite a single APA case

in which a court denied a party otherwise entitled to vacatur such relief based on supposed delay—

much less a delay of two weeks.

       For these reasons, the Court should grant partial summary judgment in Mrs. Montgomery’s

favor on Claim II in the Supplemental Complaint and vacate Mrs. Montgomery’s January 12, 2021

execution date.




                                                 9
     Case 1:20-cv-03261-RDM Document 60 Filed 01/07/21 Page 10 of 11




DATED:    January 7, 2021               Respectfully Submitted,

                                        /s/ Alec Schierenbeck
                                        Alec Schierenbeck
                                        O’Melveny & Myers LLP
                                        N.Y. Bar No. 5391008
                                        7 Times Square
                                        New York, NY 10036
                                        212.728.5837
                                        aschierenbeck@omm.com

                                        Meaghan VerGow
                                        O’Melveny & Myers LLP
                                        D.C. Bar No. 977165
                                        1625 Eye Street, N.W.
                                        Washington, DC 20006
                                        202.383.5504
                                        mvergow@omm.com

                                        Sandra L. Babcock
                                        Clinical Professor, International Human
                                        Rights Clinic
                                        157 Hughes Hall
                                        Cornell Law School
                                        Ithaca, NY 14853-4901
                                        312.823.2330
                                        Slb348@cornell.edu

                                        Joseph Margulies
                                        Professor of the Practice of Law and
                                        Government
                                        Cornell University
                                        Ithaca, NY 14853
                                        607.216.2289

                                        Zohra Ahmed
                                        Clinical Teaching Fellow
                                        Cornell Law School
                                        Ithaca, NY 14853
                                        415.260.9690

                                        Edward J. Ungvarsky
                                        Ungvarsky Law, PLLC
                                        D.C. Bar No. 459034
                                        114 North Alfred Street

                                   10
       Case 1:20-cv-03261-RDM Document 60 Filed 01/07/21 Page 11 of 11




                                                     Alexandria, VA 22314
                                                     Office: 571.207.9710
                                                     Cellular: 202.409.2084
                                                     ed@ungvarskylaw.com

                                                     Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2021, I caused a true and correct copy of the foregoing

to be served on all counsel of record via the Court’s CM/ECF system.



                                                                           /s/ Alec Schierenbeck




                                               11
